EA        ORNEY          GENE-L

                            OF       EXAS

                           AUSTIN    ax. TEXAW

WILL    WILSON

                                 July 31,   1962


       Honorable Jack Fields           Opinion No. WW-1409
       County Attorney
       Calhoun County Courthouse       Re : Authority of County Commis-
       Port Lavaca, Texas                   sioners' Court to expend tax
                                            funds for the construction
                                            and maintenance of a chapel in
                                            connectionwith a county hos-
       Dear Mr. Fields:                     pital.
                 Your request for opinion on the above captioned ques-
       tion reads in part as follows:
                "Calhoun County in 1948, by the employment
           of local tax funds and Federal funds constructed
           a County Hospital in the City of Porc Lavaca,
           Texas.
                 "This hospital was expanded in 1952, and in
           1961 an additional$700,000.00in bonds was voted
           for a three-storyaddition, which work is now in
           progress.
                "'Iheoriginal plan of the new structure pro-
           vided for a chapel for family use and ministerial
           services, as is customarilyprovided in many hos-
           pitals. The constructionof this chapel has not
           been authorized by the Court and its approval has
           been postponed until sufficient tax funds are made
           available and all questions as to legality of such
           expendituresare determined.
                 ,t
                  . . .
                "It is for that reason we request a ruling as
           to whether or not a CommissionersCourt is author-
           ized to expend tax funds for the constructionand
           maintenance of a chapel as a part of County Hospi-
           tal service."
                 This office has previouslyconsidered several situa-
       tions, cited below, where chapels have been constructedwith
       private funds and placed as instrumentalitiesof various state
       institutions,but we have heretofore not been requested to rule
                                                      _I




Honorable Jack Fields, page 2   (WW-1409)


on the situationwherein public funds are to be used for con-
struction of a chapel or other building to be used as a place   .
of worship.
          Section 6 of Article I of the Constitutionof Texas
states as follows:
          "All men have a natural and indefeasible
    right to worship Almighty God according to the
    dictates of their own consciences. No man shall,
    -Qe co           attend, erect or SUDDOrt anv
    place of worshin, or to mainta anv ministry
    minst hi c nsent. No human authority ought,
    in any casZ w:atever, to control or interfere
    with the rights of consciencein matters of
    religion, and no,preferenceshall ever be given
    by law to any religious society or mode of wor-
    ship. But it shall be the duty of the Legisla-
    ture to pass such laws as may be necessary to
    protect equally every religious denominationin
    the peaceable enjoyment of its own mode of pub-
    lic worship." (Emphasisadded)
          Section 7 of that Article states:
          "No money shall be appropriated,or drawn
     from the Treasury for the benefit of any sect,
     or religious society, theologicalor religious
     seminary; nor shall D wertm            to the
     State be aww wriatedrgoranv such wurnoses."
     L(Emphasisad%d)
          You will note that Section 6 refers to "an place of
worship . . .I1 In the case of Church v. Bullock, 10c Tex. 1,
109 S.W. 115 (1908), the Supreme Court stated at page 118:
          11
           . . . As used in the Constitutionthe
     phrase 'place of worship' specificallymeans a
     place where a number of persons meet together for
     the purpose of worshiping God. State v. Swink, 20
N.C. 492. The Century Dictionary gives this defi-
     nition: 'A building or part of a building set
     apart for any purpose--asa place of worship.' The
     worship of God is not prohibited in any place, but
     we are of the opinion that the spirit of the Con-
     stitutionwould include any place at which the wor-
     ship might be indulged in so continuouslyand in
     such a manner as to give it the character of 'a
     place of worship.' Buildings
Honorable Jack Fields, page 3    (WW-1409)


    erected and maintained bv the state cann t be
    used for such wuroose& We do not underiake
    to state any rule as ti what will constitute
    a 'place of worship.1 That must necessarily
    depend upon the facts of each case. . . .I1
    CEmphasisadded)
          Black'sLawDictionary (4th Ed. 19511, defines worship
in the following language:
         "Any form of religious service showing
    reverence for Divine Being, or exhortationto
    obedience to or following of the mandates of
    such Being. . . .It
          In Attorney General's Opinions Nos. V-940 (1949)and
:SHonorable Jack Fields, page 4   (WW-1409)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
L. P. Lollar
Sam Stone
Grady Chandler
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore